DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 6/22/2022 has been entered. 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by USPN 5,112,420 to Diesner or, in the alternative, under 35 U.S.C. 103 as obvious over USPN 5,112,420 to Diesner in view of USPAP 2010/0124637 to Stiel and/or USPAP 2005/0102876 to Kelly.
Claims 8 and 13, Diesner discloses a woven label comprising: a plurality of yarns such that at least one yarn is a fusible thermo-adhesive heat seal yarn; and the at least one fusible thermo-adhesive heat seal yarn is on a top or bottom face of the woven label and is activated via a heat application (see entire document including column 2, lines 5-38 and column 4, line 11 through column 5, line 22). In the event that it is shown that the applied prior art does not disclose the claimed embodiment with sufficient specificity, the invention is obvious because the prior art specifically discloses the claimed constituents.
Claims 9 and 10, Diesner does not appear to mention the plurality of yarns comprising recycled polyester or cotton but Stiel discloses that it is known in the art to construct labels with recycled polyester and/or cotton to lower environmental impact (see entire document including [0002]-[0006]). Therefore, it would have been obvious to one having ordinary skill in the art construct the label of Diesner with recycled polyester and/or cotton yarns to lower environmental impact. 
Claim 11, Diesner does not appear to mention the top face of the label comprises indicia but Stiel and Kelly each disclose that it is known in the art to construct labels with indicia to provide product information/identification ([0019] of Stiel and [0008] of Kelly). Therefore, it would have been obvious to one having ordinary skill in the art construct the label of Diesner with a top face comprising indicia to provide product information/identification. 
Claim 12, Diesner does not appear to mention the label incorporating radio frequency identification (RFID) technology but Kelly discloses that it is known in the art to construct a label with include RFID technology to provide product information/identification [0029]. Therefore, it would have been obvious to one having ordinary skill in the art construct the label of Diesner with RFID technology to provide product information/identification.

Claim 13, Diesner does not appear to mention including more than one label but Kelly discloses that it is known in the art to include more than one label to provide more product information [0027]. Therefore, it would have been obvious to one having ordinary skill in the art construct the product of Diesner with multiple labels of any desired size to provide more product information and because is within the general skill of a worker in the art to select label sizes on the basis of suitability and desired characteristics for the intended application. 
Claim 14-16, the labels have a perimeter and a heat seal yarn is applied to the perimeter of the labels (column 4, lines 52-68 of Diesner). 
Claim 17, considering that Diesner discloses that the yarn is capable of fusing fabric together (claim 2) and that the connection is reliably secure (column 7, lines 5-27), Diesner appears to teach that the material is inherently capable of being permanently affixed to an article of clothing as claimed. Plus, Diesner discloses that the desired bond strength may be varied as desired for the intended application (column 7, lines 5-27). Therefore, it would have been obvious to one having ordinary skill in the art to vary the strength, such as claimed, based on the intended application and the desired/required bond strength. 

Response to Arguments
Applicant's arguments filed 6/22/2022 have been fully considered but they are not persuasive.
The applicant asserts that Diesner is silent about label application. Applicant’s argument is not persuasive because the current claims are drawn to a label, not a method of applying the label. The Office agrees that Diesner heat fuses the label to itself while the current specification mentions heat fusing the label to a garment, but in response to applicant's argument that the references fail to show certain features of applicant’s invention, the features upon which applicant relies are not recited in the rejected claims.  
The applicant asserts that Diesner fails to teach or suggest a plurality of yarns such that at least one yarn is a fusible thermo-adhesive heat seal yarn. The examiner respectfully disagrees. Diesner discloses a woven label wherein the yarns are heat fusible (column 2, lines 5-32). 
The applicant also asserts that Diesner fails to teach or suggest at least one fusible thermo-adhesive heat seal yarn is on a top or bottom face of the woven label and is activated via heat application. The examiner respectfully disagrees. Diesner discloses that at least the marginal regions comprise the fusible yarns (column 2, lines 5-32) and that the marginal regions fuse to the central region after folding them together and applying heat (column 2, lines 5-32).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541. The examiner can normally be reached Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789